Dear Mayor Jordan:
I am in receipt of your correspondence in regard to Atty. Gen. Op. 02-147 wherein you state there are two points you would like considered.
First, you point out that the statement in the Opinion was inaccurate which observed that "* * * the Village of Florien went without a marshal until the election of Duane L. Calhoun in 1976." This should be clarified to provide that the Village went "without an elected marshal" until the election in 1976.
Secondly, you contend that Act 594 of 1970 says "any municipality who has an appointed Chief of Police as of August of 1970 may continue to appoint their chief", and this is a "legal basis for a position of appointed chief in the Village of Florien" noting that the "constant utilization of an appointed chief from our incorporation as a Village in 1959 until the first election for chief in 1976 is an indisputable fact".
Accepting that the Village had an appointed Chief, which we believe was an appointment to fill an elective position, it is a fact that the appointment ceased in 1976, and R.S. 33:381 does not allow the Village that subsequently commenced to elect its Chief to years later decide to resume appointing  the Chief.  The statute says "may continue' but does not allow for resumption of appointments after having established the office as an elected position.  As properly stated, "the Secretary of State's office must continue to conduct the election for the office of chief of police in the Village of Florien unless and until changed to an appointed position under the provisions of the law either by the legislature amending R.S. 33:382, or by a vote of the people under R.S.33:381.1".
As you are aware, this office has previously observed that an appointment to fill a vacancy created in an elective position occupies the position of an elected chief of police, and is governed by those provisions which control those police departments with an elected chief of police.  Atty. Gen. Op Nos. 01-266, 01-266A, 94-501, 86-589.
We hope this sufficiently explains the opinion previously issued.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr
Date Released: August 6, 2002